EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This notice of allowance is responsive to the preliminary amendment filed March 16, 2020. As directed by the amendment, claims 29, 32, 37, 42-47, 49, 51, 52, 54 and 55 have been amended and claims 1-28, 30, 35, 36, 38-41 and 50 have been cancelled. Thus, claims 29, 31-34, 37, 42-49 and 51-56 are presently pending. 
The amendment to the specification is hereby acknowledged. 
Drawings
The drawings filed on March 16, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The label “REPLACEMENT SHEET” in each page of the drawings should be removed, since the drawings submitted are not replacements.  
Allowable Subject Matter
Claims 29, 31-34, 37, 42-49 and 51-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is WO 8603958 discloses a laser for surgery of hard tissue including dental tissue with a CO2 laser operating with a gas SF6 using a wavelength of 9.6 µm. WO 8603958 fails to disclose that the CO2 laser is operated with the gas at a pressure range of 260-600 Torr. Although aspects of optical components for directing a laser beam and a beam controller for controlling a laser beam are generally known, none of the prior arts searched alone or in combination, fairly disclose or render obvious a system for treating dental tissue that comprise the combination of features recited in claim 29 when taken as a whole. For this reason, claim 29 and dependent claims thereof are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793